Citation Nr: 0033055	
Decision Date: 12/19/00    Archive Date: 12/28/00

DOCKET NO.  98-06 483A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Newark, New Jersey


THE ISSUE

Entitlement to an increased evaluation for bronchial asthma, 
currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The veteran had active military service from December 1943 to 
February 1946.  

This matter came before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a rating decision of May 
1997, by the Newark Regional Office (RO), which increased the 
rating for the veteran's service-connected bronchial asthma 
from 10 to 30 percent, effective January 21, 1997.  A notice 
of disagreement with the rating assigned was received in 
March 1998.  A statement of the case was issued in March 
1998.  Additional medical records were received in March and 
April 1998.  The veteran's substantive appeal was received in 
May 1998.  A supplemental statement of the case was issued in 
September 1998.  Additional medical records were received in 
October 1998.  A VA compensation examination was conducted in 
February 1999.  Additional medical records were received in 
February 1998.  A supplemental statement of the case was 
issued in April 2000.  

On July 27, 2000, the veteran appeared and offered testimony 
at a hearing before the undersigned Member of the Board, 
sitting in Travel Board status at Newark, New Jersey.  A 
transcript of the hearing is of record.  At his hearing, the 
veteran submitted additional evidence, and waived his right 
to initial review by the RO.  See 38 C.F.R. § 20.1304(1999).  
Subsequently, in September 2000, the veteran submitted 
additional evidence, with a waiver of initial RO 
consideration, pursuant to the provisions of 38 C.F.R. 
§ 20.1304 (1999).  The appeal was received at the Board in 
October 2000.  

The veteran has been represented throughout his appeal by the 
Disabled American Veterans, which submitted written argument 
to the Board in October 2000.  

By rating actions in January 1999 and April 2000, the RO 
denied service connection for PTSD.  The veteran was notified 
of that determination and of his appellate rights by letters 
dated in February 1999 and April 2000, respectively.  
However, the veteran did not file a notice of disagreement as 
to either of those determinations.  Thus, the issue of 
entitlement to service connection for PTSD is not in proper 
appellate status and will not be addressed.


FINDINGS OF FACT

1.  The evidence of record reflects the veteran's treatment 
for asthma with complaints of increased shortness of breath 
on exertion, and with clinical findings of diffuse expiratory 
wheezes; he has been treated with dose-metered inhalers such 
as Azmacort and Albuterol, and occasional courses of 
Prednisone.  

2.  A pulmonary function test (PFT), dated in February 1999, 
reflected FEV-1 of 70.3 percent and FEV-1/FVC of 77 percent.  

3.  Under the rating criteria in effect prior to October 7, 
1996, the veteran's asthma is not productive of severe 
disability with frequent attacks of asthma (one or more 
attacks weekly), marked dyspnea on exertion between attacks 
with only temporary relief by medication, more than light 
manual labor precluded.  

4.  Under the criteria in effect on and after October 7, 
1996, the veteran's asthma is not productive of FEV-1 of 40- 
to 55-percent predicted, or FEV-1/FVC of 40 to 55 percent, or 
requiring at least monthly visits to a physician for required 
care of exacerbations, or intermittent (at least three per 
year) courses of systemic (oral or parenteral) 
corticosteroids.  


CONCLUSION OF LAW

The schedular criteria for a disability evaluation greater 
than 30 percent for bronchial asthma, under the rating 
criteria in effect before, or on and after, October 7, 1996, 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 
C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.97, Diagnostic Code 6602 
(1996 and 2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran has submitted a well-grounded claim within the 
meaning of 38 U.S.C.A. § 5107(a).  See Murphy v. Derwinski, 1 
Vet. App. 78, 81 (1990); Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).  That is, the Board finds that he has 
submitted a claim which is plausible.  This finding is based 
in part on the veteran's assertion that his service-connected 
bronchial asthma is more severe than previously evaluated.  
See Jackson v. West, 12 Vet.App. 422, 428 (1999), citing 
Proscelle v. Derwinski, 2 Vet.App. 629 (1992).  The Board is 
also satisfied that all relevant evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained, and that no further assistance is required to 
comply with the duty to assist him as mandated by 38 U.S.C.A. 
§ 5107(a).  In this regard, we recognize that several items 
of pending legislation contain amendments to section 5107; in 
this case, we find that the RO's development action has 
generated sufficient evidence to satisfy the obligations 
embodied in all those provisions.

I.  Factual background

The record reflects that the veteran entered active duty in 
December 1943.  The service medical records indicate that the 
veteran was seen in September 1945 for an asthmatic attack; 
it was noted that, about five minutes after breakfast, the 
veteran began to feel as if there was a lump in his stomach.  
Next, he became short of breath, his nose blocked, and his 
conjunctiva became injected.  The difficulty in breathing 
progressed to an inability to complete respiratory cycles 
faster than six per minute; he became mildly cyanotic before 
improvement set in.  It was noted that the veteran had asthma 
until age of 13; however, he never had attacks that severe.

Following an examination, the diagnosis was asthma.  The 
veteran was again seen in October 1945, with complaints of 
dyspnea, orthopnea, and wheezing; again, the diagnosis was 
asthma.  The veteran was admitted to a naval hospital in 
November 1945 because of recurring asthmatic attacks; he 
noted that he had had attacks until nine years before, at 
which time they had suddenly ceased.  During his admission, 
the veteran had several attacks of asthmatic breathing; those 
attacks responded to Adrenalin intramuscularly between 
attacks, and his chest was rarely clear.  The pertinent 
diagnosis was asthma.  The veteran appeared before a Board of 
Medical Survey in January 1946, which confirmed a diagnosis 
of asthma; it was the opinion of that Board that the veteran 
was unfit for duty and that he should be discharged.  

Based upon the above clinical findings, a rating action in 
February 1946 established service connection for asthma, 
moderate, and a 30 percent disability rating was assigned.  

Medical evidence of record dated from the late 1940's through 
the 1960's, including VA as well as private treatment 
reports, shows that the veteran received periodic evaluation 
and treatment for his asthma, including complaints of 
shortness of breath and wheezing.  These records reflect 
periods of exacerbation and improvement of the asthma 
symptoms.  On the occasion of a VA examination in May 1962, 
the veteran complained of shortness of breath, wheezing, 
increased sputum and nervousness.  On examination, there was 
no evidence of respiratory distress.  It was noted that 
attacks varied during seasonal changes, especially in April; 
recurrent attacks during summer months were usually of an 
allergy type, but, during the winter, attacks of wheezing and 
dyspnea would came on after exertion.  Examination of the 
chest revealed symmetrical expansion, which was equal and 
free.  Auscultation revealed mild wheezing, audible on 
expiration over both lung fields.  Chest X-ray of the lungs 
was within normal limits.  The diagnosis was asthma, 
bronchial, chronic.  

In a rating decision of June 1962, the RO reduced the rating 
for bronchial asthma from 30 to 10 percent, effective August 
14, 1962.  On examination in May 1964, clinical findings were 
similar as those reported in May 1962; the diagnosis was 
chronic bronchial asthma.  

The veteran's claim for an increased rating for bronchial 
asthma (on VA Form 21-4138) was received in October 1996.  In 
support of his claim, the veteran submitted private treatment 
reports dated in December 1996 showing treatment for a knee 
disorder.  These records do not reflect any complaints or 
treatment for asthma.  

In conjunction with his claim, the veteran was afforded a VA 
compensation examination in March 1997, at which time he gave 
a history of wheezing every day, for which he used inhalers 
at least three times a day.  It was also reported that he had 
visited emergency rooms at least three times in the past five 
years for exacerbations; he gave a history of intermittent 
shortness of breath associated with wheezing.  It was 
indicated that the veteran had never been treated with 
steroids.  He indicated that he could walk half a mile 
without any symptomatology; he used inhalers, the names of 
which he could not remember.  On clinical evaluation, it was 
noted that the veteran was a moderately built and nourished 
male, in no acute distress.  Bilateral scattered rhonchi were 
heard with prolonged expiratory phase.  No cor pulmonale was 
present.  The veteran indicated that he had attacks, at least 
a couple per week.  No productive coughing was reported.  He 
had no dyspnea on exertion or slight exertion at rest.  Chest 
X-ray showed clear lungs.  A pulmonary function test revealed 
findings of FEV1 51.6%, FVC 53.1%, and FEV1/FVC 75%, which 
the examiner indicated showed moderate to severe pulmonary 
function impairment.  The diagnosis was bronchial asthma.  

Of record is the report of a subsequent pulmonary function 
test, performed in May 1997, which revealed post 
bronchodilator findings of FEV1 59%, FVC 59%, and FEV1/FVC 
78%.  

Received in March 1998 were VA outpatient treatment reports 
dated from February 1997 to March 1998, which show that the 
veteran continued to receive clinical attention and treatment 
for his bronchial asthma.  During a clinical visit in April 
1997, the veteran complained of increasing shortness of 
breath, especially at night and upon exertion.  He was 
referred for special evaluation in May 1997, which reported 
bilateral expiratory wheezing.  Pulmonary function tests 
revealed an FEV of 61%; the assessment was history of asthma, 
with a notation to "rule out" a cardiac component, given 
prominent orthopnea.  Subsequent pulmonary function test, 
performed in December 1997, revealed post bronchodilator 
findings of FEV1 64.7%, FVC 67.1%, and FEV1/FVC 75%, which 
the examiner indicated showed mild obstructive lung disease.  
Chest X-ray study performed in February 1998 showed no 
infiltration.  The veteran was seen in February 1998 with 
bilateral wheezing; no pedal edema was noted.  The impression 
was acute chronic obstructive pulmonary disease (COPD); 
Zithromax and prednisone was prescribed.  Examination in 
March 1998 revealed mild scattered expiratory wheezes.  The 
assessment was COPD.  

Received in April 1998 was a private hospital report dated in 
February 1998, showing that the veteran was admitted to the 
hospital for exacerbation of COPD.  He was treated with 
erythromycin and Atrovent; he was instructed to use a 
nebulizer every 4 to 6 hours.  Subsequently received in 
October 1998 were additional private treatment reports, dated 
from December 1996 to October 1998.  These records include a 
hospital report showing admission in December 1996 for an 
unrelated knee disorder.  Also included was a copy of the 
February 1998 hospital report showing the veteran's hospital 
admission and treatment for exacerbation of COPD.  These 
records also show that the veteran was readmitted to a 
private hospital in October 1998 for exacerbation of his 
bronchial asthma; he was instructed to continue taking 
Prednisone as prescribed, and to avoid the use of tobacco.  

The veteran was afforded another VA examination in February 
1999, at which time it was noted that he had been 
hospitalized on and off because of his asthma, and that his 
last hospitalization had been about five months before.  The 
veteran complained of shortness of breath on exertion and 
cough; he stated that he had stopped smoking a year ago.  He 
noted that he was using inhalers.  On examination, the 
respiration rate was 25.  The chest had diffuse expiratory 
wheezes.  A chest X-ray revealed no infiltrates.  A pulmonary 
function test revealed post bronchodilator findings of FEV1 
70.3%, FVC 70.5%, and FEV1/FVC 77%.  The diagnosis was 
asthma.  

Received in May 1999 were VA progress notes dated in February 
1998, which show that the veteran was seen for complaints of 
shortness of breath and productive cough with yellow phlegm; 
shortness of breath was noted on mild exertion.  The veteran 
reported that he occasionally smoked.  The veteran was 
instructed to discontinue erythromycin and start on 
Zithromax.  

At his personal hearing in July 2000, the veteran testified, 
with the assistance of his representative, that he suffered 
from attacks almost daily; he noted that the attacks lasted 
anywhere from 15 to 30 minutes.  The veteran also reported 
that several things, including the weather, cause his 
condition to become severe.  He indicated that he used 
nebulizers and inhalers to alleviate his bronchial attacks; 
he noted that he was taking Azmacort, but he did not recall 
the medication used in his nebulizer.  The veteran asserted 
that the medication only relieved his attacks, but did not 
control them.  The veteran also contended that his asthma had 
been getting worse over the past year; he stated that, when 
his asthma got bad, he would turn the shower on and allow the 
steam to fill the room, which would help to relieve his 
condition.  

Submitted at the hearing was a private hospital report dated 
in October 1998, indicating that the veteran was admitted to 
the hospital for treatment of asthma exacerbation.  Upon 
discharge, the veteran was instructed to take Prednisone as 
prescribed, continue other medications, and to drink plenty 
of fluids and avoid tobacco.  Received in September 2000 was 
a private treatment report dated in August 2000, which shows 
that the veteran received emergency care for exacerbation of 
his asthma, including wheezing and shortness of breath.  

II.  Legal analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based upon average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  
Where there is a reasonable doubt as to the degree of 
disability, such doubt shall be resolved in favor of the 
claimant, and, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. §§ 3.102, 
4.3, 4.7 (1999).  Where entitlement to compensation has 
already been established, and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  See Francisco v. Brown, 7 Vet.App. 55, 58 
(1994); 38 C.F.R. §§ 4.1, 4.2 (1999).  

During the course of this claim and appeal, substantive 
changes were made by regulatory amendment to the schedular 
criteria for evaluating respiratory disorders, as set forth 
in 38 C.F.R. § 4.97.  See 61 Fed. Reg. 46,720 (1996).  These 
changes became effective on October 7, 1996.  See 38 C.F.R. 
§ 4.97 (2000).  The RO applied the revised criteria in its 
evaluation of the veteran's service-connected asthma, and the 
veteran was notified of its decision in a March 1998 SOC, 
which at that time confirmed a 30 percent disability 
evaluation for the disorder.  

Where the law or regulations change while a case is pending, 
the version most favorable to the claimant applies, absent 
congressional intent to the contrary.  Karnas v. Derwinski, 1 
Vet.App. 308, 312-313 (1991).  See also Baker v. West, 
11 Vet.App. 163, 168 (1998); Dudnick v. Brown, 10 Vet.App. 79 
(1997) (per curiam order).  In reviewing this case, the Board 
must therefore evaluate the veteran's asthmatic disorder 
under both the old and current regulations to determine 
whether he is entitled to an increased evaluation under 
either set of criteria.  

Prior to the regulatory changes, the veteran's service-
connected asthma had assigned to it a 10 percent disability 
rating under the provisions of 38 C.F.R. § 4.97, Diagnostic 
Code (DC) 6602, for bronchial asthma, as in effect before 
October 7, 1996.  Based upon that regulatory scheme, a 10 
percent evaluation was warranted for mild paroxysms of 
asthmatic type breathing, characterized by high pitched 
expiratory wheezing and dyspnea, occurring several times a 
year with no clinical findings between attacks; a 30 percent 
rating was warranted for moderate bronchial asthma with 
asthmatic attacks rather frequent (separated by only 10-14 
day intervals), with moderate dyspnea on exertion between 
attacks.  The next higher schedular evaluation of 60 percent 
required severe disability with frequent attacks of asthma 
(one or more attacks weekly), marked dyspnea on exertion 
between attacks with only temporary relief by medication, 
more than light manual labor precluded.  A 100 percent rating 
was assigned for pronounced bronchial asthma, i.e., asthmatic 
attacks very frequently with severe dyspnea on slight 
exertion between attacks and with marked loss of weight or 
other evidence of severe impairment of health.  38 C.F.R. 
§ 4.97, DC 6602 (1996).  

As noted above, the RO assigned a 30 percent disability 
rating to the veteran's bronchial asthma, effective January 
21, 1997.  

Under the current criteria, in effect on and after October 7, 
1996, the currently assigned 30 percent evaluation is 
warranted for bronchial asthma where it is manifested by FEV- 
1 of 56- to 70-percent predicted, or FEV-1/ FVC of 56 to 70 
percent, or daily inhalation or oral bronchodilator therapy, 
or inhalation anti-inflammatory medication.  The next 
schedular evaluation of 60 percent requires FEV-1 of 40- to 
55-percent predicted, or FEV-1/FVC of 40 to 55 percent, or at 
least monthly visits to a physician for required care of 
exacerbations, or intermittent (at least three per year) 
courses of systemic (oral or parenteral) corticosteroids.  A 
100 percent rating is assigned for FEV-1 less than 40-percent 
predicted, or FEV-1/FVC less than 40 percent, or more than 
one attack per week with episodes of respiratory failure, or 
requiring daily use of systemic (oral or parenteral) high 
dose cortico-steroids or immuno-suppressive medications. 38 
C.F.R. § 4.97, DC 6602 (2000).  

The Board finds that the veteran does not meet the criteria 
for entitlement to a rating greater than 30 percent for 
bronchial asthma, pursuant to the criteria in effect prior to 
October 7, 1996.  The medical evidence does not show that the 
veteran suffers from severe bronchial asthma, with frequent 
attacks of asthma (one or more attacks weekly), marked 
dyspnea on exertion between attacks with only temporary 
relief by medication, and more than light manual labor being 
precluded.  Specifically, during his personal hearing in July 
2000, the veteran testified that he suffered attacks on a 
daily basis; however, the medical evidence of record does not 
confirm such severity.  During the VA examination in March 
1997, the veteran reported several attacks per week, and the 
functional status between attacks was reported as fair.  
There were no signs of clubbing and cyanosis, and there was 
no evidence of cor pulmonale.  In addition, pulmonary 
function tests were interpreted to show findings of a 
moderate to severe pulmonary function impairment.  There were 
no clinical observations of marked dyspnea on exertion 
between attacks, as required for a 60 percent rating.  
Treatment records show symptoms that include wheezing and 
shortness of breath that are, for the most part, 
significantly relieved by inhalants.  There is also no 
evidence showing that more than light manual labor is 
precluded.  Because the evidence does not indicate that the 
veteran's asthma is of sufficient severity to warrant a 
higher, 60 percent disability evaluation, an increase above 
30 percent under Code 6602, as in effect  prior to October 7, 
1996, is not warranted.  

The most recent VA pulmonary function testing, in February 
1999, shows that the FEV-1 was recorded as 70.3 percent, and 
the FEV-1/FVC as 77 percent of the predicted values which 
equates to a 30 percent evaluation.  Therefore, a 60 percent 
disability evaluation is not warranted, as there is no 
evidence that the veteran had an FEV-1 of 40 to 55 percent of 
the predicted value or FEV-1/FVC of the same.  The veteran 
reports that he is taking medications for his bronchial 
asthma, and review of his medical records confirms the use of 
prescribed medications during various treatments.  The 
veteran was noted to use Azmacort and an Albuterol meter dose 
inhaler on a regular basis.  In addition, although VA 
outpatient records show that the veteran has been treated for 
exacerbations of asthma on several occasions in 1997 and 
1998, and most recently in August 2000, the record does not 
show that he has had to visit a physician at least monthly 
for required care of exacerbations.  Also, he has not 
undergone intermittent courses of systemic corticosteroids, 
at least three times a year.  In short, his symptomatology is 
more consistent with the criteria set forth for a 30 percent 
rating under the new criteria.  

With respect to the current rating criteria, the Board also 
finds that a rating greater than 30 percent is not warranted.  
As noted above, a 60 percent rating is warranted if there is 
FEV-1 of 40- to 55-percent predicted, or FEV-1/FVC of 40 to 
55 percent, or at least monthly visits to a physician for 
required care of exacerbations, or intermittent (at least 
three per year) courses of systemic (oral or parenteral) 
corticosteroids.  The medical evidence does not document 
monthly visits by the veteran to a physician or medical 
facility for treatment of exacerbations of his asthma, or 
reflect undergoing intermittent courses of systemic 
coricorsteroids.

As noted above, while the medical records do document 
treatment for asthma, visits to a medical facility were not 
on a consistent monthly basis, but varied over the course of 
a year.  In addition, while the veteran did receive 
coricosteroid treatment with Prednisone, there were not at 
least three documented instances of such treatment during a 
calendar year.  Furthermore, the veteran's most recent PFT 
scores were FEV-1 of 51.6 percent and FEV-1/FVC of 75 percent 
(March 1997), FEV-1 of 59 percent and FEV-1/FVC of 78 percent 
(May 1997), and FEV-1 of 64.7 percent and FEV-1/FVC of 75 
percent (December 1997).  

In light of the above clinical findings, the Board finds that 
the veteran's bronchial asthma more nearly approximates the 
criteria for a rating of 30 percent, which is warranted where 
the evidence shows FEV-1 of 56 to 70 percent predicted, or 
FEV-1/FVC of 56 to 70 percent, or daily inhalation or oral 
bronchodilator therapy, or inhalational anti-inflammatory 
medication.  The veteran is shown to be taking daily 
inhalational therapy and medication.  However, the evidence 
does not show intermittent corticosteroids or at least 
monthly physician visits for treatment, nor do the veteran's 
pulmonary function test results satisfy the numerical 
readings required for a rating greater than 30 percent.  
Given the overall medical evidence and the applicable rating 
criteria, we do not find that the evidence of record warrants 
an increase to 60 percent.  

With respect to whether a 100 percent schedular rating is 
warranted under either the old or new criteria, the Board 
observes that, since we do not find an increase is warrant to 
60 percent, we logically conclude that a total (100 percent) 
schedular rating is also not warranted.  That is, the 
evidence does not reflect pronounced bronchial asthma with 
asthmatic attacks very frequently, with severe dyspnea on 
slight exertion between attacks and with marked loss of 
weight or other evidence of severe impairment of health; or 
FEV-1 less than 40-percent predicted, or FEV-1/FVC less than 
40 percent, or more than one attack per week with episodes of 
respiratory failure, or required daily use of systemic (oral 
or parenteral) high dose corticosteroids or immuno-
suppressive medications.  

The Board appreciates the veteran's testimony at the Travel 
Board hearing.  We have carefully considered the evidence of 
record, and the applicability of the benefit-of-the-
doubt/reasonable-doubt doctrine, which provides that, where 
the Board finds an approximate balance of positive and 
negative evidence as to the merits of the claim, the benefit 
of the doubt shall be given to the veteran.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. §§ 3.102, 4.3.  Here, however, the 
evidence preponderates against an increased rating, so that 
doctrine does not come into play.  


ORDER

Entitlement to an increased rating, greater than 30 percent, 
for bronchial asthma is denied.  




		
	ANDREW J. MULLEN
	Veterans Law Judge
	Board of Veterans' Appeals



 

